DETAILED ACTION

This office action is a response to the AFCP 2.0 filed on 9/30/2021. Claims 1-2, 6, 8-11, 15 and 17-23 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-2, 6, 8-11, 15 and 17-23 (renumbered as 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 9/30/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a resource indication method which involves transmitting a message by network device for indicating resource position of bandwidth portion (BP) to a terminal device, where the BP comprises a sub-BP and the BP is not greater than maximum bandwidth supported by the terminal. The message comprises resource position information including a start frequency domain position of the sub-BP and a quantity of sub-BPs. The method enables reduced signaling overhead by adapting flexible resource allocation when a bandwidth portion is allocated with sub-BP granularity. 
Closest prior art include Chou et al. (US 2018/0183551), Feng et al. (US 2012/0275428), and Yang et al. (US 2019/0014577). Chou discloses a method where a cell transmits RAN profile message including RAN parameters such as bandwidth part (BWP) configuration. However, Chou does not 
Feng discloses that a base station may map portions of bandwidth such that the allocated bandwidth to a terminal is less than a terminal specific bandwidth. Yang discloses a resource configuration method where sub-channel configuration is indicated by a system broadcast message, and resource blocks are equally assigned among sub-channels. Although Feng discloses bandwidth of different resource blocks being allocated to a terminal, the bandwidth portions are not of same size and size of the BP is not indicated by a frequency value. 
Claims 1, 10, 19 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of sending, by the network device to the terminal device, indication information that indicates the size of each of the at least one sub-BP, wherein the size is represented by a specific frequency value; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414